Citation Nr: 1613476	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin condition.  

2.  Entitlement to an increased rating in excess of 20 percent for prostatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970, April 1984 to July 1984, and January 1991 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

As detailed below, the Veteran's claim of service connection for a skin condition was initially denied in a May 2004 rating decision; the Veteran did not initiate an appeal in the matter.  However, the RO received into the record of proceedings VA outpatient treatment records dated from October 1998 to September 2004, which are relevant to the skin condition claim.  Given that these outpatient treatment records were clearly generated by VA, they were constructively a part of the record of proceedings as of April 2005 (within one year of the May 2004 rating decision).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Where new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Hence, based on the application of 38 C.F.R. § 3.156(b), the Board finds that the submission of the VA outpatient treatment records were new and material evidence considered to have been filed in connection with the original pending claim, thus keeping the May 2004 rating decision from becoming final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

The issue of service connection for bilateral hearing loss and tinnitus was granted by the RO in a May 2012 rating decision.  As such, these issues have been resolved and are not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a skin disorder and a rating in excess of 20 percent for service-connected prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record evidence shows that the May 2004 rating decision, which initially denied service connection for a skin condition, is not final, because relevant VA outpatient treatment records dated in April 2005 are deemed to have been received within one year after the issuance of that decision, and these records contain new and material evidence relevant to the original pending claim of May 2004.

CONCLUSION OF LAW

Within the one-year appeal period ending in May 2004, new and material evidence was received with respect to the claim of entitlement to service connection for a skin condition; the May 2004 rating decision as to that claim is not final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In light of the Board's favorable action on the Veteran's petition to reopen the claim of service connection for a skin condition, and finding the May 2004 rating decision is not final, the Board finds that no further action is required to comply with the VCAA in regards to matter concerning the petition to reopen.

II. New and Material Evidence 

Legal Criteria

Where there has been a prior decision on the claim, as in the present case, it must first be determined whether such determination has become final.  In this regard, if a communication meeting the requirements of a notice of disagreement under 38 C.F.R. § 20.201 was filed prior to the expiration of the appeal period, a finding of finality as to the prior decision is precluded. 

Similarly, if new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. See 38 C.F.R. § 3.156(b). 

In applying this provision, new evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2015).  The Board notes, however, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 



Analysis

By way of a brief procedural history, the Veteran submitted an original claim for service connection for a skin condition in August 2003; that claim was denied by the RO in a May 2004 rating decision.  The RO denied the claim based on finding no medical evidence of a presently existing skin condition.  The RO notified the Veteran of this adverse determination and of his appellate rights in a May 2004 letter. 

The evidence demonstrates that within one year from the issuance of the May 2004 notice letter, additional evidence was added to the claims file.  Indeed, in April 2009, the Veteran presented at a VA treatment records from the Waco VA Medical Center dated from October 1998 to September 2004.  A February 1999 VA outpatient treatment record revealed that the Veteran was prescribed a topical cream for a skin rash on the anterior side of his neck.  A June 1999 VA outpatient treatment record revealed that the skin rash has improved.  A January 2001 VA outpatient treatment record revealed that the Veteran developed a rash on his face and arms from climbing a tree.  A May 2001 treatment record provided that the Veteran has a "chronic rash" condition.  A November 2001 treatment record indicates that the Veteran has a "discolored skin rash over the beard area."  A February 2002 provided a diagnosis of chronic dermatitis and the clinician provided objective findings of a mild rash on the Veteran's neck.  A September 2003 treatment record provided that the Veteran required a topical medication for the discoloration marks in his skin.  

Such evidence (i.e., VA outpatient treatment records) was not previously before agency decision makers and, when considered with previous evidence of record, it relates directly to whether the Veteran has a current skin condition (i.e., an unestablished fact necessary to substantiate the claim).  Although the evidence added to the record was in May 2009, given that these treatment records were constructively a part of the record within a year from the issuance of the May 2004 notice letter, the Board finds that it will be considered as having been filed in connection with the claim which was pending during the appeal period.  Consequently, the provisions of 38 C.F.R. § 3.156(b) apply, and the prior May 2004 rating action did not become final.  See Bond and Young, both supra.

In sum, because new and material evidence was received within one year of its issuance, the May 2004 rating decision never became final.  The underlying claim of service connection will be addressed in the remand portion immediately below. 


ORDER

New and material evidence relevant to the original August 2003 claim of service connection for a skin condition was received within one year from the issuance of the May 2004 rating decision, and thus that decision never became final.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Skin Condition

The Veteran has claimed entitlement to service connection for a skin condition.  VA outpatient treatment records and private treatment records confirmed a diagnosis of a skin condition, variously diagnosed as chronic dermatitis and eczema.  The Veteran was afforded a VA examination in May 2012 which confirmed a diagnosis a nummular eczema.  The examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale the examine provided that the Veteran's service treatment records showed no treatment for psuedofolliculitis barbae.  Instead, the Veteran was treated for a rash condition that did not specify the location or type of rash.   The Veteran also reported that he was diagnosed with a skin condition after service.  

At the outset, the Board notes that the Veteran's medical records do not show a diagnosis of skin condition during active service, or within one year of separation of service.  Further, the Veteran's post-service treatment records confirmed a current diagnosis of a skin condition, variously diagnosed as chronic dermatitis and eczema.  See Waco VA Outpatient Treatment Records from October 1998 to September 2004.  Meanwhile, the examiner did not specifically acknowledge and address the Veteran's allegation that he developed skin rash symptoms in service and has continued since service.  It also appears the VA examiner based his opinion solely on an absence of a diagnosis in the service treatment records, and did not address the Veteran's contention that his skin condition began in service as well as post-service treatment records for a skin condition.  Thus, the Board finds that the May 2012 VA examination report is inadequate where the examiner did not comment on the Veteran's report of in-service symptom and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007).  As such, the Board finds that further medical opinion is warranted.  

Prostatitis 

The Veteran seeks entitlement to an increased rating for his service-connected prostatitis.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his prostatitis.  In this regard, the Board observes that he was last examined by VA in January 2013 in connection with the current claim.  However, upon a review of the record, the Board finds that a new examination is necessary in order to reconcile the findings at such VA examinations that the Veteran's prostatitis resulted in voiding dysfunction that requires absorbent material which must be changed two to four times each day; daytime voiding intervals between one and two hours; and nighttime awakening to void three to four times, while his more recent VA treatment records show findings suggesting trouble retraining his bladder following prostate surgery in August 2013.

Specifically, private treatment records from Dr. R.A.P. dated in June 2013 revealed that the Veteran was diagnosed with prostate cancer and underwent a robotic prostate surgery.  The Veteran reported that he gets up three times each night to urinate and has urgency.  The Veteran was noted to wear protective pads that must be changed once to twice a day.  VA treatment records from the Doris Miller, Waco VA facilities dated in August 2013 revealed that the Veteran has trouble retraining his bladder following his prostate surgery.  

Therefore, in light of the Veteran's complaints pertaining to voiding dysfunction symptoms, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his prostatitis disability.  Allday v. Brown, 7 Vet. App. 517 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from January 2016 to the present, for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from January 2016 to the present from the Doris Millar, Waco VA facilities.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of his skin disability.  The record must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should note and detail all reported 
symptoms of a skin disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the unexplained rashes or other dermatological signs or symptoms.  

(B)  For each diagnosed skin disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service treatment from April 1968 to November 1969.  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

 A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and severity of his prostatitis condition.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should describe the current nature and severity of the Veteran's service-connected prostatitis.  All manifestations must be identified.

(B)  The examiner should indicate whether the Veteran's diagnosis of prostate cancer and associated symptoms are manifestation/symptoms of the service-connected disabilities as opposed to separate and distinct disabilities.

If the examiner determine that the Veteran's prostate cancer is due to disability(ies) separate and distinct from the already service-connected disabilities, then he or she should express an opinion as to whether it is at least as likely as not such disability(ies) was incurred in or otherwise the result of the Veteran's active service. 

If the examiner determines such disability(ies) are not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not that such disability(ies) was caused or aggravated by the already service-connected disabilities. By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion(s) expressed on the examination must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


